Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “a first surface”, “a second surface”, “a first contact surface” and “a second contact surface”. It is unclear if “a first surface” and “a first contact surface” are referring to different elements as the figures appear to show the reference numbers pointing to the same features. It is also unclear if “a second surface” and “a second contact surface” are referring to different elements as the figures appear to show the reference numbers pointing to the same features.  
Claim 1 also recites “a fabric material including….a first side portion, and a second side portion” and “a slat including….a first side portion and a second side portion”. Based on the figures, it appears that the first side portion of the fabric and the first side portion of the slat are the same feature. This also appears to be true of the second side portion of the fabric and the second side portion of the slat. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 10-16 is/are rejected under 35 U.S.C. 103 as being anticipated by Kim 2017/0354285 in view of Schnebly et al 4,884,612.
In regard to claim 1 with reference to Figures 1-30, Kim ‘285 discloses a vertically-suspended architectural-structure covering comprising: 
A headrail assembly (rail, not shown, but stated in paragraph [0050])
A covering suspended from said headrail assembly, said covering comprising a plurality of vertically suspended side-by-side assembled vanes (100), each assembled vane being coupled to said headrail assembly.
Wherein each assembled vane (100) includes: a fabric material (110) (paragraph [0048 states that it is woven, indicating a fabric) including an inner surface, an outer surface, a top end, a bottom end, a first side portion, and a second side portion; and a slat  (121) including a first surface (shown below), a second surface (opposite the first surface), a top end, a bottom end, a first side portion and a second side portion, said slat (121) being coupled to said fabric material (110); a first contact surface (as best understood, same as the first surface) and a second contact surface (as best understood, same as the second surface).   (shown below)

    PNG
    media_image1.png
    362
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    697
    565
    media_image2.png
    Greyscale

Wherein the plurality of vertically suspended side-by-side assembled vanes (100) are arranged and configured to enable a user to pass through said covering. (they are only connected together at the top by 210/220, so a user can pass between slat assemblies)
Kim ‘285 fails to disclose:
Wherein the first contact surface of a first assembled vane and a second contact surface of a second adjacent assembled vane have a complementary, alternating curved surfaces so that when said first contact surface of said first assembled vane contacts said second contact surface of said second assembled vane, said first slat and said second contact surfaces are nested with respect to each other.  
With reference to Figure 9, Schnebly et al ‘612 discloses:
Wherein the first contact surface of a first assembled vane (35) and a second contact surface of a second adjacent assembled vane (35) have alternating curved surfaces so that when said first contact surface of said first assembled vane contacts said second contact surface of said second assembled vane, said first slat and said second contact surfaces are nested with respect to each other. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim ‘285 to make the slats have curved surfaces as taught by Schnebly et al ‘612 in order to provide a uniform appearance and tight fit between the slats which would be advantageous since they are intended to block light.
In regard to claim 2, Kim ‘285 discloses:
Wherein said slat (121) is a first slat, and each assembled vane  (100) further comprises a second slat (122) including a first surface, a second surface, a top end, a bottom end, a first side portion and a second side portion, said first side portion of said first slat (121) being coupled to said first side portion of said fabric material (110); and said first side portion of said second slat being coupled to said second side portion of said fabric material.   (shown above)
In regard to claim 3, Kim ‘285 discloses: 
Wherein said first slat (121) includes said first contact surface and said second slat (122) includes said second contact surface so that when coupled to said headrail assembly, said first contact surface of said first slat (121) of said first assembled vane is in contact with said second contact surface of said second slat (122) of said second assembled vane.  (shown above)
In regard to claim 5, Kim ‘285 discloses:
Wherein said first and second contact surfaces (of slats 121,122) are substantially free of any fabric material so that there is substantially no fabric material between the first and second contact surfaces when said first slat and said second slat are nested with each other.  (Figure 10 shows the fabric material attached to the ends of slats 121,122 so that no material is between the slats)
In regard to claim 6, Kim ‘285 discloses:
Wherein said first side portion of said first slat (121) is partially covered by said first side portion of said fabric material (110) and said first side portion of said second slat (122) is partially covered by said second side portion of said fabric material (110).  
In regard to claim 10, Kim ‘285 discloses:
Wherein said first side portion of said slat (121) is coupled to said first side portion of said fabric material (110).  (shown above)
In regard to claim 11, Kim ‘285 discloses: 
Wherein said slat (121) includes said first contact surface and said fabric material (110) includes said second contact surface so that when coupled to said headrail assembly, said first contact surface of said slat of a first assembled vane (100) contacts said second contact surface of said fabric material of a second assembled vane.  (shown above)
In regard to claim 12, Kim ‘285 discloses:
Wherein for each assembled vane (100), said slat (121) is coupled to said first side portion of said fabric material (110) from substantially said top end thereof to said bottom end thereof.  (paragraph [0049] states that they can be woven together)
In regard to claim 13, Kim ‘285 discloses:
Wherein each assembled vane (100) further comprises a second slat (1222) including a first surface, a second surface, a top end, a bottom end, a first side portion and a second side portion, said first and second side portions of said slat and said second slats being coupled to said inner surface of said fabric material.  (shown above)
In regard to claim 14, Kim ‘285 discloses:
Wherein said fabric material (110) includes said first and second contact surfaces so that when coupled to said headrail assembly, said first contact surface of a first assembled vane contacts said second contact surface of a second assembled vane (shown above)
In regard to claim 15, Kim ‘285 discloses:
Wherein for each assembled vane (100), said slat (121) and said second slat (122) are coupled to said inner surface of said fabric material (110) from substantially said top end thereof to said bottom end thereof.  
In regard to claim 7, Kim ‘285/ Schnebly et al ‘612 discloses:
Wherein said first slat (121, Kim ‘285) of each assembled vane has a width, and said second slat (122, Kim ‘285) of each assembled vane has a width, said width of said first slat being substantially equal to said width of said second slat (shown in Figure 10)
Said first slat of each assembled vane has a radius of curvature (as taught by Schnebly et la ‘612), and said second slat of each assembled vane has a radius of curvature (as taught by Schnebly et al ‘612), said radius of curvature of said first slat being substantially equal to said radius of curvature of said second slat.  (as taught by Schnebly et al ‘612). 
	 In regard to claim 16 with reference to Figures 1-30, Kim ‘285 discloses a vertically-suspended architectural-structure covering comprising: 
A headrail assembly (rail, not shown, but stated in paragraph [0050])
A covering suspended from said headrail assembly, said covering comprising a plurality of vertically suspended side-by-side assembled vanes (100), each assembled van being coupled to said headrail assembly.
Wherein each assembled vane (100) includes: a fabric material (110) including an inner surface, an outer surface, a top end, a bottom end, a first side portion, and a second side portion.
A first slat (121) including a first surface, a second surface, a top end, a bottom end, a first side portion and a second side portion, said slat (121) being coupled to said fabric material (110); a first contact surface for contacting a second contact surface of an adjacent assembled vane.  
A second slat (122) including a first surface, a second surface, a top end, a bottom end, a first side portion and a second side portion, said second slat (122) being coupled to said fabric material (110); a first contact surface for contacting a second contact surface.

    PNG
    media_image1.png
    362
    480
    media_image1.png
    Greyscale

Kim ‘285 fails to disclose:
For each vane, said first contact and second contact surfaces have a complementary, alternating curved shape so that when said first contact surface of said first assembled vane contacts said second contact surface of said second assembled vane, said first slat and said second contact surfaces are nested with respect to each other.  
With reference to Figure 9, Schnebly et al ‘612 discloses:
For each vane (35), said first and second contact surfaces have complementary, alternating curved surfaces so that when said first contact surface of said first assembled vane contacts said second contact surface of said second assembled vane, said first slat and said second contact surfaces are nested with respect to each other.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim ‘285 to make the slats have curved surfaces as taught by Graichen ‘664 in order to give a desired aesthetic look to the device. It further would have been obvious to make the curved surfaces be complimentary alternating curved surfaces as taught by Schnebly et al ‘612 allowing a nesting configuration in order to provide a uniform appearance and tight fit between the slats which would be advantageous since they are intended to block light. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2017/0354285, and Schnebly et al 4,884,612 as applied to claim 3 and further in view of Byun KR200261897.
	In regard to claim 4, Kim ‘897/Schnebly et al ‘612 fail to disclose:
Wherein said first slat of said first assembled vane and second slat of said second assembled vane are coupled to one another along said bottom ends thereof.  
Byun ‘897 discloses:
Wherein said first slat (31) of said first assembled vane and second slat (32) of said second assembled vane are coupled to one another along said bottom ends thereof.  (via 30, Figure 3)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim ‘897/ Schnebly et al ‘612 to couple the vanes along the bottom ends as taught by Byun ‘897 in order to add strength to the vanes and ensure that the move concurrently with one another. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2017/0354285 and Schnebly et al 4,884,612 as applied to claims 1 and 8 and further in view of Ruggles 6,311,755.
In regard to claims 8-9, Kim ‘897/Schnebly et al ‘612 fails to disclose:
Wherein said first slat and said second slat each include first and second layers, wherein said first layer is a non-woven layer and said second layer is a rigid material. 
Ruggles ‘755 discloses:
Wherein said first slat (31) and said second slat (33) each include first and second layers, wherein said first layer is a non-woven layer and said second layer is a rigid material. (nonwoven material stated in column 6, lines 25-44 and stiffening compound stated in column 3, lines 55-60) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim ‘897/ Schnebly et al ‘612 to form the slat having the first non-woven layer and second rigid layer as taught by Ruggles ‘755 as such is known to provide a desired slat structure.
Conclusion
                            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634